FILED
                              NOT FOR PUBLICATION                            DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FRANK FOX RACHO,                                 No. 06-74197

               Petitioner,                        Agency No. A035-565-746

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Frank Fox Racho, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
immigration judge’s (“IJ”) decision denying his application for cancellation of

removal for legal permanent residents. We dismiss the petition for review.

       We lack jurisdiction to review the discretionary denial of cancellation of

removal. See 8 U.S.C. § 1252(a)(2)(B)(i). Racho’s contention that the IJ

improperly weighed the evidence in determining the equities of his case does not

amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424
F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion challenges recast

as alleged due process violations do not constitute colorable constitutional claims

that would invoke our jurisdiction.”).

       PETITION FOR REVIEW DISMISSED.




JTK/Research                              2                                    06-74197